Hunt, C.J.
(dissenting) — The majority holds that a search incident to arrest under RCW 10.88.330(1) on a facially valid, out-of-state warrant violates a defendant’s Fourth Amendment rights, and that the exclusionary rule must operate to suppress evidence seized if later information reveals that the issuing state made a clerical error in failing to quash the warrant. I respectfully dissent.
I. SEARCH INCIDENT TO LAWFUL ARREST
A. Federal Interstate Extradition Test
Washington has adopted the Uniform Criminal Extradition Act. Ch. 10.88 RCW. As we recently held in Stalter v. State, 113 Wn. App. 1, 16, 51 P.3d 837 (2002),4 where a defendant is arrested in Washington on a warrant issued in another state, the Uniform Criminal Extradition Act, ch. 10.88 RCW, governs the arrest process.
The [federal] Extradition Clause creates a mandatory duty to deliver up fugitives upon proper demand with no discretion residing in the governor or courts of the asylum state', the federal courts have the power to compel state governors to extradite fugitives. Puerto Rico v. Branstad, [483 U.S. 219, 226-28], 97 L. Ed. 2d 187, 107 S. Ct. 2802 (1987). The clause provides:
A person charged in any state with treason, felony, or other crime, who shall flee from justice, and be found in *655another state, shall on demand of the executive authority of the state from which he fled, be delivered up, to be removed to the state having jurisdiction of the crime.
U.S. Const, art. [IV], § 2, cl. 2. The purpose of the Extradition Clause is “to preclude any state from becoming a sanctuary for fugitives from justice of another state and thus ‘balkanize’ the administration of criminal justice among the several states.” [Michigan v.] Doran, [439 U.S. 282,] 287, [99 S. Ct. 530, 58 L. Ed. 2d 521 (1978)]; see In re Anthony, 198 Wash. 106, 110, 87 P.2d 302 (1939).
White v. King County, 109 Wn.2d 777, 780, 748 P.2d 616 (1988) (emphasis added).
In a companion case consolidated with Stalter, David Brooks was arrested in Washington State on a warrant issued by North Carolina, which wanted to extradite him. Brooks refused to waive extradition and repeatedly claimed misidentification.5 Despite Brooks’s repeated assertions and offer of documentary evidence to prove his claim, Pierce County held Brooks in jail for nearly a month after his arrest. Brooks sued for false imprisonment, contending that the county should have been more diligent in checking his misidentification claim. We noted that for purposes of a hearing to challenge extradition,
The court is limited to deciding:
“(a) whether the extradition documents on their face are in order; (b) whether the petitioner has been charged with a crime in the demanding state; (c) whether the petitioner is the person named in the request for extradition; and (d) whether the petitioner is a fugitive.”
White, 109 Wn.2d at 781 (quoting Michigan v. Doran, 439 U.S. 282, 289, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978)).
Stalter, 113 Wn. App. at 17 n.5.
Here, as the majority notes, Oregon’s governor had not yet requested extradition and, therefore, there was no hearing to challenge extradition at the time of Nall’s arrest. Nonetheless, all four extradition tests were met. The *656Clallam County Sheriff’s Office verified that the Oregon arrest warrant was valid on its face, that Nall was the person Oregon sought, and that he was a fugitive. As the majority here acknowledges, Nall had been charged, convicted, and sentenced for a felony; and he had violated his probation, which had been revoked.6 If these facts are sufficient to justify extradition under chapter 10.88 RCW, then they should also be sufficient to establish “reasonable information that the accused stands charged in the courts of a state” for purposes of lawful arrest under RCW 10.88.330(1).
Therefore, I would hold that the Clallam County Sheriff’s Office acted lawfully in arresting Nall on the Oregon warrant. That the warrant later turned out to have been mistakenly kept “alive” in Oregon’s records has no bearing on the lawfulness of the local sheriff’s actions here at the time of Nall’s arrest. As I explain, infra, I respectfully disagree with the majority’s application of the “fellow officer rule” across state lines under the circumstances of this case.
B. Out-of-State Warrant as Reasonable Basis for Arrest
As the majority here acknowledges, RCW 10.88.330(1) allows the arrest of a person without a warrant if the arresting officer has “reasonable information that the accused stands charged in [another state] with a crime punishable by death or imprisonment for a term exceeding one year.” (Emphasis added.) I agree with the majority that the issue here is whether the information that the Clallam County officers received from Oregon was such “reasonable information.” But I disagree with the majority’s answer.
Although arguably applying a somewhat higher standard than the “reasonable information” required under RCW 10.88.330(1), well-settled case law from both our state and national Supreme Courts equate “reasonable ground” necessary for extradition with “probable cause” necessary for issuance of a warrant by the extradition-seeking state; these cases offer insights here. In states such as California, for example, an out-of-state arrest warrant can issue only *657upon a judicial finding of probable cause to arrest; therefore, probable cause can be inferred from a felony warrant attached to an extradition request, even if the warrant does not expressly state that probable cause has been found. White, 109 Wn.2d at 786.
In Michigan v. Doran, [439 U.S. 282, 289, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978)] the United States Supreme Court. . . said that the Extradition Clause “never contemplated that the asylum state was to conduct the kind of preliminary inquiry traditionally intervening between the initial arrest and trial.” Doran, [439 U.S.] at 288. The Court reasoned that the courts of the asylum state are bound to accept the demanding state’s judicial determination because the demanding state’s proceedings are clothed with a presumption of regularity, and the Extradition Clause and established principles of comity support the conclusion that the courts of the asylum state are without power to review a determination of probable cause in the demanding state. Doran, [439 U.S.] at 290.
White, 109 Wn.2d at 786 (emphasis added).
Here, Washington’s Clallam County Sheriff received a fax from Oregon’s Multnomah County Sheriff indicating that Oregon had an active arrest warrant for Nall and asking Clallam County to arrest Nall. That (1) Oregon allows nonjudicial issuance of an arrest warrant for parole or postprison supervision violations, (2) neither the Oregon court nor the issuing authority quashed Nall’s probation-violation arrest warrant after the court terminated probation, and (3) this was a mistake do not justify departure from the Supreme Court’s holdings in California v. Superior Court, 482 U.S. 400, 411, 107 S. Ct. 2433, 96 L. Ed. 2d 332 (1987), and Michigan v. Doran, 439 U.S. 282, 289-90, 99 S. Ct. 530, 58 L. Ed. 2d 521 (1978). Applying these holdings here means that Clallam County was neither obligated nor authorized to inquire further into the Oregon procedures once it verified the existence of Nall’s Oregon felony arrest *658warrant.7 Doran, 439 U.S. at 289-90; Superior Court, 482 U.S. at 411.
Although based on facts involving the judicial issuance of an out-of-state warrant, the rule of Michigan v. Doran would be eviscerated if Washington, as the asylum state, were required to investigate another state’s warrant-issuing procedure on a case-by-case basis before acting to arrest on the issuing state’s warrant. According to the United States Supreme Court,
“If more were required it would impose upon courts . . . the duty of a critical examination of the laws of States with whose jurisprudence and criminal procedure they can have only a general acquaintance. Such a duty would be an intolerable burden, certain to lead to errors in decision, irritable to the just pride of the States and fruitful of miscarriages of justice. The duty ought not be assumed unless it is plainly required by the Constitution, and, in our opinion, there is nothing in the letter or the spirit of that instrument which requires or permits its performance.”
Superior Court, 482 U.S. at 411 (quoting Pierce v. Creecy, 210 U.S. 387, 405, 28 S. Ct. 714, 52 L. Ed. 1113 (1908)).
II. EXCLUSIONARY RULE NOT APPLICABLE
A. Federal Preemption — Interstate Extradition
The majority holds that the Clallam County Sheriff was bound under the “fellow officer rule” by what Oregon Police knew or should have known about the warrant’s invalidity and, therefore, the exclusionary rule should be applied to suppress evidence found during the search incident to Nall’s arrest. In support of its position, the majority cites State v. Mance, 82 Wn. App. 539, 542, 918 P.2d 527 (1996). But Mance is distinguishable.
*659First, all law enforcement groups involved in Manee were in and from the State of Washington. Here, however, the knowledge that the majority attempts to attribute to the Clallam County Sheriff came from Oregon law enforcement. Second, Manee neither involved nor addressed an arrest on an out-of-state warrant.
B. Search Incident to Arrest
Clallam County’s arrest of Nall was lawful, regardless of Oregon’s later invalidation of the warrant. And to effectuate Nall’s arrest, the Washington officers had an obligation to search Nall incident to arrest for officer and fellow inmate safety. Chimel v. California, 395 U.S. 752, 763, 89 S. Ct. 2034, 23 L. Ed. 2d 685 (1969); State v. O’Neill, 148 Wn.2d 564, 585, 62 P.3d 489 (2003) (citing State v. Parker, 139 Wn.2d 486, 496-97, 987 P.2d 73 (1999)). It would be unreasonably dangerous to prohibit a search incident to arrest on an out-of-state warrant when Washington law enforcement will be responsible for an arrestee until transfer to the out-of-state authorities.
It would be similarly unreasonable to require arresting officers in the State of Washington to ignore weapons and contraband encountered during a search incident to arrest; moreover, it would serve no legitimate private or public purpose. I would hold that the officers lawfully seized drug evidence during the search incident to Nall’s lawful arrest.
Accordingly, I would reverse the trial court’s order suppressing evidence seized during Nall’s arrest.

 Stalter was authored by Judge Seinfeld, with Chief Judge Hunt and Judge Armstrong concurring.


 Brooks told the arresting officer, jail personnel, and his assigned counsel that he was not the person named in the warrant, but his counsel failed to inform the court of his claim at arraignment.


 See majority at 649.


 Even so, before taking action, the Clallam County Sheriff called Oregon to verify the warrant by telephone. That the Clallam County officers did make further inquiries underscores the reasonableness of their actions.